      Case 4:19-cv-03051 Document 15 Filed on 01/21/20 in TXSD Page 1 of 13
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                              January 21, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

JUAN PALACIOS, et al.,                          §
                                                §
                      Plaintiffs,               §
                                                §
VS.                                             §           CIVIL ACTION NO. H-19-3051
                                                §
DEPARTMENT OF HOMELAND                          §
SECURITY, et al.,                               §
                                                §
                                                §
                      Defendants.               §

                              MEMORANDUM AND OPINION

       Juan Palacios and his sons, Olman Palacios, A.P., and J.J.P., sued the Department of

Homeland Security in August 2019 for terminating the parole portion of the Central American

Minors Program in August 2017. (Docket Entry No. 1). Olman, A.P., and J.J.P. were granted a

two-year parole term, from January 20, 2017, to January 19, 2019. (Docket Entry No. 1 at ¶ 2;

Docket Entry No. 5-3 at 1). They were notified in August 2017 that the Program termination did

not affect their ability to remain in this country through January 19, 2019, but they would have to

leave the country after that unless they established another basis to remain. (Docket Entry No. 1

at ¶ 22; Docket Entry No. 5-1 at 1).

       In September 2018, just over one year after the August 2017 notification, the sons applied

for reparole. (Docket Entry No. 1 at ¶ 23; Docket Entry No. 5-3 at 1). Each filed a Form I-131,

“Application for Travel Document,” with the Department. (Docket Entry No. 1 at ¶¶ 22–23;

Docket Entry No. 5-3 at 1). The Department denied those applications on June 17, 2019, and the

Palacioses were notified on the same day. (Docket Entry No. 1 at ¶ 23; Docket Entry No. 5-3 at
     Case 4:19-cv-03051 Document 15 Filed on 01/21/20 in TXSD Page 2 of 13



1). The Department gave the young men an extension of time (“[l]imited [p]arole”) until

September 15, 2019, to leave the country or obtain lawful immigration status. (Id.).

        The Palacioses applied for a temporary restraining order and preliminary injunction to:

extend the three sons’ parole until the end of this litigation; prevent the Department from enforcing

the termination of the Parole Program; allow the sons to remain as if the Program was still in effect

and they had successfully received two-year reparole under the Program; and require the

government to grant or extend their work authorizations “parallel to their paroles.” (Docket Entry

No. 1 at ¶ 4; id. at ECF page 13; Docket Entry No. 5 at 1–2). The government opposed the motion,

and the court held oral argument on September 10, 2019. On September 12, 2019, the court denied

the motion. (Docket Entry No. 7).

        The government moved to dismiss under Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6) on October 21, 2019. (Docket Entry No. 9). The Palacioses responded on November 12,

2019; and on December 18, 2019, the court held oral argument. (Docket Entry Nos. 13, 14). As

stated on the record at the hearing, after carefully reviewing the complaint, the motion, the record,

and the applicable law, the court grants the motion and dismisses the case without prejudice.

        Because the court thoroughly examined the record before denying temporary relief, this

opinion includes much of the earlier opinion. The court has, however, considered all the arguments

with fresh eyes, in light of all the filings and the record.

I.      Background

        The Central American Minors Program, created in 2014 by the Obama administration,

allowed parents lawfully in the United States to apply to bring their children and other qualifying

relatives from Guatemala, Honduras, or El Salvador to the United States. S.A. v. Trump, 363 F.

Supp. 3d. 1048, 1054 (N.D. Cal. 2018). The Program permitted admission under refugee status or



                                                       2
      Case 4:19-cv-03051 Document 15 Filed on 01/21/20 in TXSD Page 3 of 13



on temporary parole. Id. The Department of Homeland Security evaluated whether potential

beneficiaries qualified for refugee status and, if not, considered them for parole. Id. Parole created

no permanent immigration status. Id. at 1057. It was granted on a finding that the beneficiary

cleared background vetting; that there was no significant derogatory information about the

beneficiary; that the beneficiary was in danger in his or her home country; and that the beneficiary

had someone who would provide financial support while the beneficiary was in the United States.

Id.

       In August 2017, the Trump administration terminated the parole element of the Program.

Id. at 1064. The administration allowed individuals who were paroled before the Program’s

termination to stay in the United States until their original parole terms expired (barring other

grounds for parole revocation), and invited them to apply for reparole independent of the

eliminated Program by filing a Form I-131. Id. (quoting Termination of the Central American

Minors Parole Program, 82 Fed. Reg. 38,926, 38,927 (Aug. 16, 2017)). The Federal Register

notice stated that “[p]arole will only be issued on a case-by-case basis and only where the applicant

demonstrates an urgent humanitarian or a significant public benefit reason for parole and that [the]

applicant merits a favorable exercise of discretion.” Id.

       The Program termination followed President Trump’s January 2017 executive order

instructing the Secretary of Homeland Security to “end the abuse of parole . . . provisions” by

“tak[ing] all appropriate action to ensure” that the Department granted parole in compliance with

federal law. Id. at 1061 (quoting Exec. Order No. 13,767, 82 Fed. Reg. 8793, 8795–96 (Jan. 25,

2017)). The Immigration and Nationality Act provides that immigration parole may be granted

“temporarily” and “only on a case-by-case basis for urgent humanitarian reasons or significant

public benefit.” 8 U.S.C. § 1182(d)(5)(A) (2018). In February 2017, then-Secretary of Homeland



                                                      3
     Case 4:19-cv-03051 Document 15 Filed on 01/21/20 in TXSD Page 4 of 13



Security John Kelly issued a memorandum stating that “the [Act’s] language appears to strongly

counsel in favor of using the parole authority sparingly.” S.A. v. Trump, 363 F. Supp. 3d. at 1063–

64. In August 2017, the Department of Homeland Security determined that the Central American

Minors Parole Program—which approved 99% of potential beneficiaries who were not already

accepted as refugees—had “provided parole very broadly and not in accordance with the statu[t]e

and the President’s Executive Order,” which require a case-by-case determination. Id. at 1054,

1071, 1079 (quoting a 2017 United States Citizenship and Immigration Services document titled

“RTQ [response to queries]: Termination of the [Central American Minors] Parole Program”).

The Department also stated that the Program was rescinded as part of “a new strategy to secure

the U.S. southern border.” Id. at 1070–71 (quoting United States Citizenship and Immigration

Services “Leadership Guidance,” August 2017).

       Juan Palacios has had Salvadoran Temporary Protected Status in this country since 2001.

(Docket Entry No. 1 at ¶ 5). He and his wife secured their sons’ presence “safely and legally,”

after years of working and waiting. (Docket Entry No. 1 at ¶¶ 1–2, 5). Olman, A.P., and J.J.P.

arrived in Houston, Texas on two-year parole from El Salvador on January 20, 2017, the day of

President Trump’s inauguration. (Id. at ¶ 2). The family had “worked with Refugee Services of

Texas and the International Organization of Migration in El Salvador to . . . [organize] extensive

interviews in the United States and El Salvador; obtain[] passports and other documents to confirm

[family] relationship[s]; [complete] security checks; [arrange] medical examinations; and [prepare

a] travel itinerary.” (Id. at ¶ 19). The family spent over $10,000 on the original parole applications

and almost $2,000 on the reparole applications. (Id. at ¶¶ 19, 22). The children developed strong

ties to America. Olman is working, A.P. is in his senior year of high school, and J.J.P. is a junior

in high school. (Id. at ¶¶ 6–8).



                                                      4
           Case 4:19-cv-03051 Document 15 Filed on 01/21/20 in TXSD Page 5 of 13



            On approximately August 27, 2017, the three sons received notice that the Central

American Minors Parole Program had ended. (Docket Entry No. 1 at ¶ 22; Docket Entry No. 5-1

at 1). This was 11 days after the Trump administration announced that it was ending the Program.

(Docket Entry No. 5-1 at 1). The notices stated that to obtain reparole independent of the

terminated Program, Olman, A.P., and J.J.P. each must file a Form I-131 and establish “that there

are urgent humanitarian or significant public benefit reasons for [him] to remain in the United

States.” (Id.). The notices also stated that the Program termination did not affect the original

parole period, meaning they could remain legally until January 19, 2019, and that they “may be

eligible for other immigration options.” (Docket Entry No. 5-1 at 1–2; Docket Entry No. 5-3 at

1).1

            The government received the three Form I-131 reparole applications on September 11,

2018. (Docket Entry No. 5-3 at 1). On June 17, 2019, the sons were notified that reparole was

denied and that they had until September 15, 2019—eight months after their original parole had

ended—to leave the United States or obtain lawful immigration status. (Id.; Docket Entry No. 1

at ¶ 23).

            For convenience, the timeline of events is summarized below:

           2014: the Obama administration created the Central American Minors Parole Program.2

           January 20, 2017: Olman Palacios, A.P., and J.J.P. arrived in the United States for a two-
            year parole term.3

           January 25, 2017: President Trump issued an executive order instructing the Secretary of
            Homeland Security to “end the abuse of parole . . . provisions” by “tak[ing] all appropriate
            action.”4

            1
          The Palacioses’ attorney stated at oral argument before this court that their asylum applications
were rejected.
        2
          S.A. v. Trump, 363 F. Supp. 3d. at 1054.
        3
          (Docket Entry No. 1 at ¶ 2).
        4
          S.A. v. Trump, 363 F. Supp. 3d. at 1061 (quoting Exec. Order No. 13,767, 82 Fed. Reg. at 8795–
96).

                                                         5
          Case 4:19-cv-03051 Document 15 Filed on 01/21/20 in TXSD Page 6 of 13



          August 16, 2017: the Department of Homeland Security terminated the Central American
           Minors Parole Program.5

          August 27, 2017: the Palacioses received notice that the Program had ended and that each
           could apply for reparole by filing a Form I-131.6

          September 11, 2018: the Department received the Palacioses’ reparole applications.7

          June 17, 2019: the Palacioses received the Department’s letters denying reparole and giving
           them until September 15, 2019, to leave the country or obtain lawful immigration status.8

          August 15, 2019: the Palacioses filed this lawsuit.9

           The Palacioses contend that the Department’s decisions to eliminate the Central American

Minors Parole Program and deny the sons reparole are arbitrary and capricious under the

Administrative Procedure Act, 5 U.S.C. §§ 500, et seq.; that the termination of the young men’s

parole is “unlawful” in light of the settlement in a similar case, S.A. v. Trump, 363 F. Supp. 3d. at

1048; that the “rescission” of the parole violated “8 [C.F.R.] § 212.5(f)”;10 that the Department’s

decisions violate Juan Palacios’s substantive and procedural rights under the Fifth Amendment’s

Due Process Clause; and that the decisions violate equal protection because they were

“substantially motivated” by an intent to discriminate “on the basis of race, ethnicity, and national

origin.” (Docket Entry No. 1 at ¶¶ 26–40; Docket Entry No. 5 at 6–7).

II.        The Legal Standards for Granting a Motion to Dismiss

           A. Rule 12(b)(1)

           Rule 12(b)(1) governs challenges to a federal court’s subject-matter jurisdiction. FED. R.

CIV. P. 12(b)(1). “Under Rule 12(b)(1), a claim is ‘properly dismissed for lack of subject-matter


           5
          Id. at 1064.
           6
          (Docket Entry No. 1 at ¶ 22).
       7
          (Docket Entry No. 5-3 at 1).
       8
          (Id.; Docket Entry No. 1 at ¶ 23).
       9
          (Docket Entry No. 1).
       10
           The Palacioses cite “8 U.S.C. § 212.5(f),” without explanation. (Docket Entry No. 1 at ¶ 30)
(emphasis added). This statutory provision does not appear to exist.

                                                        6
     Case 4:19-cv-03051 Document 15 Filed on 01/21/20 in TXSD Page 7 of 13



jurisdiction when the court lacks the statutory or constitutional power to adjudicate’ the claim.”

In re FEMA Trailer Formaldehyde Prods. Liab. Litig. (Miss. Plaintiffs), 668 F.3d 281, 286 (5th

Cir. 2012) (quoting Home Builders Ass’n, Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir.

1998)). Courts may dismiss for lack of subject-matter jurisdiction based on: “(1) the complaint

alone; (2) the complaint supplemented by undisputed facts in the record; or (3) the complaint

supplemented by undisputed facts plus the court’s resolution of disputed facts.” Clark v. Tarrant

Cty., 798 F.2d 736, 741 (5th Cir. 1986); accord Williams v. Wynne, 533 F.3d 360, 365 n.2 (5th

Cir. 2008). The party or parties asserting jurisdiction—in this case, the Palacioses—have the

burden to demonstrate that subject-matter jurisdiction exists. Ramming v. United States, 281 F.3d

158, 161 (5th Cir. 2001).

       B. Rule 12(b)(6)

       Rule 12(b)(6) allows dismissal if a plaintiff fails “to state a claim upon which relief can be

granted.” FED. R. CIV. P. 12(b)(6). Rule 12(b)(6) must be read in conjunction with Rule 8(a),

which requires “a short and plain statement of the claim showing that the pleader is entitled to

relief.” FED. R. CIV. P. 8(a)(2). A complaint must contain “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Rule 8 “does

not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.”       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 555). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin

to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has

acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556).



                                                     7
       Case 4:19-cv-03051 Document 15 Filed on 01/21/20 in TXSD Page 8 of 13



        To withstand a Rule 12(b)(6) motion, a complaint must include “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Lincoln

v. Turner, 874 F.3d 833, 839 (5th Cir. 2017) (quoting Twombly, 550 U.S. at 555). “Nor does a

complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal,

556 U.S. at 678 (alteration in original) (quoting Twombly, 550 U.S. at 557). “A complaint ‘does

not need detailed factual allegations,’ but the facts alleged ‘must be enough to raise a right to relief

above the speculative level.’” Cicalese v. Univ. of Tex. Med. Branch, 924 F.3d 762, 765 (5th Cir.

2019) (quoting Twombly, 550 U.S. at 555). “Conversely, when the allegations in a complaint,

however true, could not raise a claim of entitlement to relief, this basic deficiency should be

exposed at the point of minimum expenditure of time and money by the parties and the court.”

Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (alterations omitted) (quoting Twombly, 550

U.S. at 558).

        A court reviewing a motion to dismiss under Rule 12(b)(6) may consider “(1) the facts set

forth in the complaint, (2) documents attached to the complaint, and (3) matters of which judicial

notice may be taken under Federal Rule of Evidence 201.” Inclusive Cmtys Project, Inc. v. Lincoln

Prop. Co., 920 F.3d 890, 900 (5th Cir. 2019), petition for cert. docketed, (U.S. Oct. 17, 2019) (No.

19-497).

III.    Analysis

        The Palacioses did not state a plausible claim that the Department of Homeland Security’s

termination of the Central American Minors Parole Program was arbitrary and capricious under

the Administrative Procedure Act. An agency action is not arbitrary and capricious if there is a

rational connection between the facts the agency found and the decision it made. Worldcall

Interconnect, Inc. v. Fed. Commc’n Comm’n, 907 F.3d 810, 817 (5th Cir. 2018). A court cannot



                                                       8
     Case 4:19-cv-03051 Document 15 Filed on 01/21/20 in TXSD Page 9 of 13



“substitute [its] judgment for that of the agency.” Sw. Elec. Power Co. v. United States Envtl.

Prot. Agency, 920 F.3d 999, 1013 (5th Cir. 2019) (quoting Citizens to Preserve Overton Park, Inc.

v. Volpe, 401 U.S. 402, 416 (1971)).

       The court in S.A. v. Trump, 363 F. Supp. 3d at 1079–80, summarized the Trump

administration’s explanation for eliminating the Parole Program.11 The government sought to

increase border security and compliance with the Immigration and Nationality Act by changing to

case-by-case, rather than across-the-board, parole grants. Id. The Department concluded that the

Program, with its near 100% acceptance rate, did not grant parole on a case-by-case basis, as the

Immigration and Nationality Act requires, and that ending the Program would help secure the

southern border. Id. These justifications satisfy the Administrative Procedure Act’s deferential

standard and undermine the argument that the Program termination was arbitrary and capricious.

       The Palacios family contends that they have a strong reliance interest in the continued

existence of the Central American Minors Parole Program. (Docket Entry No. 1 at ¶¶ 27–28); see

Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016) (quoting Fed. Commc’n Comm’n

v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009)) (“In explaining its changed position, an

agency must also be cognizant that longstanding policies may have ‘engendered serious reliance

interests that must be taken into account.’”). The sons are in school or working in the United

States. (Docket Entry No. 1 at ¶¶ 6–8). Their story is deeply sympathetic. But, as S.A. v. Trump

held, citing Ninth Circuit law, there is no reliance interest in being approved for temporary parole

because parole is subject to agency discretion. 363 F. Supp. 3d. at 1085 (citing Wong v. United


       11
             Under Federal Rule of Evidence 201, the court takes judicial notice of publicly-available
information about the Program and the administration’s rationale but not the S.A. v. Trump court’s legal
determinations. FED. R. EVID. 201; Ruiz v. Brennan, 851 F.3d 464, 468 (5th Cir. 2017) (“[W]e may take
judicial notice of matters of public record.”); Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011)
(“[T]he district court took appropriate judicial notice of publicly-available documents and transcripts
produced by the FDA, which were matters of public record directly relevant to the issue at hand.”).

                                                       9
    Case 4:19-cv-03051 Document 15 Filed on 01/21/20 in TXSD Page 10 of 13



States, 373 F.3d 952, 968 (9th Cir. 2004)). Although the Palacioses note that they spent almost

$2,000 on the reparole application process, the application cost does not create a reliance interest

in approval. (Docket Entry No. 1 at ¶ 22). The Palacioses have been on notice since August 2017

that the Program had ended, and they have had two years to prepare to leave or obtain lawful

immigration status. (Id.).

       The Palacioses argue unpersuasively that denying them reparole is an “unequal application

of [the] law[]” because the settlement in S.A. v. Trump allowed individuals conditionally approved

for parole before the Program terminated to live in the United States. (Docket Entry No. 5 at 6–

7). The S.A. court enjoined the government from rescinding conditional approvals issued before

the Program ended, because “the only steps following conditional approval to travel to the United

States and be fully paroled were nondiscretionary ones: the completion of a medical exam, final

security checks, and making travel arrangements.” S.A. v. Trump, 363 F. Supp. 3d. at 1089; S.A.

v. Trump, No. 18-CV-03539-LB, 2019 WL 990680, at *2 (N.D. Cal. Mar. 1, 2019). The Palacioses

did not have a comparable reliance interest because they were not approved for reparole,

conditionally or otherwise. They did have a reliance interest in remaining in the United States

through their original two-year parole term, and they were allowed to do so.

       The Palacioses cite Ramos v. Nielsen, 336 F. Supp. 3d 1075 (N.D. Cal. 2018). (Docket

Entry No. 5 at 6). The Ramos court preliminarily enjoined the government from terminating

Temporary Protected Status Program designations for El Salvador, Haiti, Sudan, and Nicaragua.

Id. at 1108. That case is distinguishable because the Department of Homeland Security did not

acknowledge or explain its policy change, in violation of the Administrative Procedure Act. Id. at

1097–98; S.A. v. Trump, 363 F. Supp. 3d. at 1083. As discussed above, the Department explained

its decision to end the Central American Minors Parole Program.



                                                    10
    Case 4:19-cv-03051 Document 15 Filed on 01/21/20 in TXSD Page 11 of 13



       The Palacioses assert, without alleging any supporting facts, that “the government is across

the board denying re-parole under the program.” (Docket Entry No. 13 at 2). This assertion is not

enough to withstand a Rule 12(b)(6) motion. See Iqbal, 556 U.S. at 678 (“The plausibility standard

. . . asks for more than a sheer possibility that a defendant has acted unlawfully.”).

       The Palacioses also argue that the denial of reparole was arbitrary and capricious. The

family emphasizes that the government notice denying reparole to live in the United States (and

granting a limited extension of time to leave the country or establish immigration status) gave no

explanation for the decision. (Docket Entry No. 1 at ¶ 28). But this court lacks jurisdiction to

review denials of parole under the Immigration and Nationality Act because these actions are

“committed to agency discretion by law.” 5 U.S.C. § 701(a)(2) (2018); 8 U.S.C. § 1182(d)(5)(A)

(permitting the Attorney General to “in his discretion parole into the United States temporarily

under such conditions as he may prescribe only on a case-by-case basis for urgent humanitarian

reasons or significant public benefit any alien applying for admission to the United States”); 8

U.S.C. § 1252(a)(2)(B)(ii) (2018) (aside from exceptions not applicable here, “no court shall have

jurisdiction to review . . . any other decision or action of the Attorney General or the Secretary of

Homeland Security the authority for which is specified under this subchapter to be in the discretion

of the Attorney General or the Secretary of Homeland Security.”). The Fifth Circuit held that

Congress “has denied . . . district court[s] jurisdiction to adjudicate deprivations of . . . statutory

and constitutional rights to parole.” Loa-Herrera v. Trominski, 231 F.3d 984, 990–91 (5th Cir.

2000) (citing 8 U.S.C. § 1182(d)(5)(A) in footnote 12); see also Maldonado v. Macias, 150 F.

Supp. 3d 788, 794–95 (W.D. Tex. 2015) (collecting cases and holding that “[u]nder

§ 1252(a)(2)(B)(ii), this Court has no jurisdiction to review the Attorney General’s discretionary

decision not to apply the presumption and the resulting denial of parole.”).



                                                      11
    Case 4:19-cv-03051 Document 15 Filed on 01/21/20 in TXSD Page 12 of 13



        The argument that “[t]he rescission of approval for parole for individuals for whom parole

was authorized violated 8 [C.F.R.] § 212.5(f)” is not compelling. (Docket Entry No. 1 at ¶ 30).

Parole was not rescinded in this case; the termination of the Central American Minors Parole

Program did not “affect [the Palacioses’ original] period of parole.” (Docket Entry No. 5-1 at 1).12

The requirement under 8 C.F.R. § 212.5(f) for the issuance of a travel document applies only when

parole “is authorized,” not when, as here, reparole is denied.

        The substantive and procedural due process claims do not survive the motion to dismiss.

The cases cited do not support the claim that Juan Palacios has “constitutionally protected liberty

interests in the companionship and society of [his] family members” in the United States. (Docket

Entry No. 1 at ¶¶ 33–37); see Gebhardt v. Nielsen, 879 F.3d 980, 988 (9th Cir. 2018) (the alleged

“right to reside in the United States with . . . non-citizen relatives . . . runs headlong into

Congress’[s] plenary power over immigration” and “cannot be so fundamental that it overrides”

congressional authority). The lack of a protected interest is fatal for a due process claim, whether

substantive or procedural. See Edionwe v. Bailey, 860 F.3d 287, 292 (5th Cir. 2017) (“The first

inquiry in every due process challenge . . . is whether the plaintiff has been deprived of a protected

interest in property or liberty.”).

        The Palacioses did not state a plausible equal protection claim. The Supreme Court’s ruling

in Trump v. Hawaii, 138 S. Ct. 2392 (2018) is, as the court in S.A. v. Trump noted, “instructive,”

even though Trump v. Hawaii involved an Establishment Clause claim. 363 F. Supp. 3d. at 1093–

94, 1094 n.138. “For more than a century, [the Supreme] Court has recognized that the admission

and exclusion of foreign nationals is a ‘fundamental sovereign attribute exercised by the


        12
            Under Federal Rule of Evidence 201, the court takes judicial notice of the August 25, 2017,
“Notice and Information on Re-Parole” addressed to Olman Palacios that the Palacioses attached to their
motion for a temporary restraining order, (Docket Entry No. 5-1). FED. R. EVID. 201. The court also takes
judicial notice of the June 17, 2019, letter on the denial of reparole, (Docket Entry No. 5-3).

                                                       12
      Case 4:19-cv-03051 Document 15 Filed on 01/21/20 in TXSD Page 13 of 13



Government’s political departments largely immune from judicial control.’” 138 S. Ct. at 2418

(quoting Fiallo v. Bell, 430 U.S. 787, 792 (1977)). The Court upheld a presidential decision

“concerning the entry of foreign nationals” after applying “a circumscribed inquiry,” concluding

that it was not “impossible to ‘discern a relationship to legitimate state interests’ or that the policy

is ‘inexplicable by anything but animus.’” Id. at 2420 n.5, 2420–21 (quoting Romer v. Evans, 517

U.S. 620, 632, 635 (1996)). The Palacioses do not assert any facts suggesting that forbidden

animus or bigotry caused the Program’s termination, so as to make it unconstitutional. Just as the

Trump v. Hawaii Court reached its decision despite the president’s numerous remarks about

Muslims, the S.A. court rejected this equal protection argument after considering the president’s

statements about Hispanics and immigrants. Id. at 2417–18; S.A. v. Trump, 363 F. Supp. 3d. at

1093–96. The S.A. court emphasized the “circumscribed” equal protection inquiry and the

government’s “facially legitimate and bona fide reasons” for its decision to end the Program. 363

F. Supp. 3d. at 1093–96. Here, the Palacioses’ assertion of a discriminatory motive is not enough

to survive the motion to dismiss.

        Finally, the Palacioses have not stated a plausible claim that the court should “order the

government to extend [their] parole for two years and grant them a work permit.” (Docket Entry

No. 1 at ¶ 4). They cite no authority showing that the court has the power to take either action.

IV.     Conclusion

        The motion to dismiss, (Docket Entry No. 9), is granted. The case is dismissed without

prejudice.

               SIGNED on January 21, 2020, at Houston, Texas.


                                               _______________________________________
                                                                  Lee H. Rosenthal
                                                           Chief United States District Judge

                                                      13
